Pee Cubiam. This was a bill by appellees to enjoin appellant, who was county collector of Adams county, from collecting certain taxes levied by the city of Quincy without authority of law as charged in the bill. On the 30th day of June, 1879, a demurrer was overruled to the bill and a final decree rendered by the court, making the injunction perpetual and requiring appellant to pay costs. From this decree an appeal was prayed by appellant to this court and allowed, and a bond entered into and approved on the 25th day of August, 1879. After a careful inspection of the record, we are of opinion that the decree of the court below should be affirmed. We are also of opinion that this cause involves questions of law of such importance, both on account of principal and collateral interests, as that it should be passed upon by the Supreme Court, and will therefore grant an appeal or writ of error to that court if desired to do so by appellant, according to the 8th sec. of the act to establish appellate courts, in force July 1, 1877, p. 71. We are by no means clear that this court has jurisdiction in the case. The act of 1879, See. 2, p. 222, session laws of 1879, provides that all appeals in cases relating to revenue shall be taken directly to the Supreme Court. This act went into force July 1, 1879, and the appeal was not perfected in this case until the 25th day of August following: See Shepler v. The People, opinion filed at Ottawa Sept., 1879. Yol. 1 Synoptical Beporter, p. 213. Decree affirmed.